tm




                        t^rfk Gs\*u*r ^ \?3S-?\I
                            S^   I)flrrJn«+in                 S.o<ici




                                 •TT^noifij-y       |_\ «P.o \^


     Ak*A tcoS-U, C.\*rU
     "Te.^..c Cot^r-^ «P Gir^/^A .Arh^«^U


     Las^o.T*.                        -7ff7/l

     £E       ^-0535-1^                  Glow -, SkU,                                 l\-oc*-/)^JoH-

     CoAr ^0^35°^ l)]il-- CV.                  ho^koH^v
                                                   O  -/
                                                         C&^At,1 .Tc^^i
                                                                 '




     •Ddaj-   Cl^T-W^
          Y\^o-ie_    no-b- -r^fl     ^U«iy« - rin.W fc gAAhlsj                           rKa.flo?.<;
                                                                                                o

                                                                                                          ^




     A« ctiij^       ko<s   Werx     r^a.Aji



          Oppn5'->p
            \ \   ~J
                        rn.-^rs^«\    W>r»^      E>P<LO       fV& \\ ri # Hi .     "TV\o^V ^f-i)^
                                                                                           1




                                              \£-e <-<r>«» c-V'UjU.j
                                                    \     -        J i



                                                                                      ~             --^

                                                                         ^onwwaviwv
                                                                             SIOZ 9
                                                                        ffWaddVIVNIWI?1       "--
                                                                              N10H*-'- . .-